       Case 2:20-cv-02321-DJH Document 2-1 Filed 12/02/20 Page 1 of 3



 1
 2
 3
 4
 5
 6
                           IN THE UNITED STATES DISTRICT COURT
 7
                                 FOR THE DISTRICT OF ARIZONA
 8
 9    TYLER BOWYER, MICHAEL JOHN BURKE,
      NANCY     COTTLE,   JAKE HOFFMAN,                       Case No.
10    ANTHONY KERN, CHRISTOPHER M. KING,
      JAMES R. LAMON, SAM MOORHEAD,                                PROPOSED ORDER
11    ROBERT     MONTGOMERY,    LORAINE
      PELLEGRINO,       GREG    SAFSTEN,                         GRANTING EMERGENCY
12    SALVATORE LUKE SCARMARDO, KELLI                             INJUNCTION RELIEF
      WARD, and MICHAEL WARD;
13
                           Plaintiffs,
14
            v.
15
      DOUG DUCEY, in his official capacity as
16    Governor of the State of Arizona, and KATIE
      HOBBS, in her official capacity as the Arizona
17    Secretary of State;

18                         Defendants.

19         THE COURT has before it Plaintiffs’ Motion for Temporary Restraining Order and
20   Preliminary Injunction filed December 2, 2020, seeking:
21
22         1. An order directing Governor Ducey and Secretary Hobbs to de-certify

23               the election results;

24         2. An order enjoining Governor Ducey from transmitting the currently
25               certified election results the Electoral College;
26
27         3. An immediate emergency order to seize and impound all servers,

28               software, voting machines, tabulators, printers, portable media, logs,
       Case 2:20-cv-02321-DJH Document 2-1 Filed 12/02/20 Page 2 of 3



 1            ballot applications, ballot return envelopes, ballot images, paper ballots,
 2            and all election materials related to the November 3, 2020 Arizona
 3            election for forensic audit and inspection by the Plaintiffs;
 4
          4. An order that no votes received or tabulated by machines that were not
 5
              certified as required by federal and state law be counted;
 6

 7        5. A declaratory judgment declaring that Arizona’s failed system of
 8            signature verification violates the Electors and Elections Clause by
 9            working a de facto abolition of the signature verification requirement;
10
          6. A declaratory judgment declaring that currently certified election results
11
              violate the Due Process Clause, U.S. CONST. Amend. XIV;
12

13        7. A declaratory judgment declaring absentee ballot fraud occurred in
14            violation of Constitutional rights, Election laws and under state law;
15
          8. A permanent injunction prohibiting the Governor and Secretary of State
16
              from transmitting the currently certified results to the Electoral College
17
              based on the overwhelming evidence of election tampering;
18

19        9. Immediate production of 48 hours of security camera recording of all
20            rooms used in Maricopa County for November 3, 2020 and November
21            4, 2020.
22
          10. Plaintiffs further request the Court grant such other relief as is just and
23
              proper, including but not limited to, the costs of this action and their
24
              reasonable attorney fees and expenses pursuant to 42 U.S.C. 1988.
25

26        The Court has reviewed the terms and conditions of this Emergency Injunctive
27   Relief Order, and for good cause shown IT IS HEREBY ORDERED THAT:
28


                                                -2-
       Case 2:20-cv-02321-DJH Document 2-1 Filed 12/02/20 Page 3 of 3



 1           1.    A Temporary Restraining Order is immediately in effect to preserve the
 2   voting machines in the State of Arizona, and to prevent any wiping or alteration of data or
 3   other records or materials, until such time as a full computer audit is completed.
 4           2.    Governor Ducey and Secretary Hobbs are to de-certify the election results.
 5           3.    Governor Ducey is hereby enjoined from transmitting the currently certified
 6   election results to the Electoral College.
 7           4.    Governor Ducey is required to transmit certified election results that state
 8   that President Donald Trump is the winner of the election.
 9           5.    It is hereby Ordered that no votes received or tabulated by machines that
10   were not certified as required by federal and state law be counted.
11           6.    It is hereby declared and Ordered that Arizona’s failed system of signature
12   verification violates the Electors and Elections Clause by working a de facto abolition of
13   the signature verification requirement.
14           7.    It is hereby declared and ordered that the currently certified election results
15   violate the Due Process Clause, U.S. CONST. Amend. XIV.
16           8.    It is hereby declared that absentee ballot fraud occurred in violation of
17   Constitutional rights, Election laws and under Arizona state law.
18           9.    It is hereby declared and Ordered that Governor Ducey and Secretary Hobbs
19   are enjoined from transmitting the currently certified results to the Electoral College based
20   on the overwhelming evidence of election tampering.
21           10.   It is hereby ordered that 48 hours of security camera recording of all rooms
22   used in the voting process in Maricopa County be immediately produced.
23

24                                       DATED this _____ day of _________________, 2020.
25

26
27                                                      Honorable ________________________
28                                                                   United States District Judge

                                                  -3-
